Citation Nr: 1809235	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  09-37 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1994 and from February 2003 to June 2003, with additional service in the Army Reserve from 1994 to 2014, including multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

As noted in past Board remand, during the May 2016 Board hearing, the Veteran mentioned a claim for bilateral ankle disabilities.  However, service connection is already in effect for residuals of a left ankle sprain with Achilles tendonitis and degenerative arthritis of the distal end of the first metatarsal on the left foot.  In a December 2009 rating decision, service connection was denied for a right ankle disability, and the Veteran did not appeal that decision.  As such, the issues of entitlement to service connection for left and right ankle disabilities are not presently before the Board.  

Additionally, during the May 2016 Board hearing, the undersigned allowed testimony as to the issue of entitlement to service connection for hypertension.  It was noted on the record that testimony was being allowed on this issue subject to the Board's jurisdiction as some of the paper files from the Veteran's claims file were in the process of being scanned into VA's electronic file system VBMS.  The paper files have since been scanned into VBMS.  The record does not show that a service connection claim for hypertension was ever filed by the Veteran or denied by the RO.  As such, the Board does not have jurisdiction to address this issue.  

Given the above, the Veteran is advised that if he wishes to file an increased rating claim, or a service connection claim for hypertension, a right ankle disability, or any other disability, he must do so on the form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).
A November 2016 rating decision granted service connection for a bilateral knee disability and a bilateral foot disability.  As this represents a full grant of the benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In September 2016 and July 2017 the Board remanded the issue on appeal for additional development.  The issue has now been returned to the Board for appellate review.


FINDING OF FACT

The Veteran's sleep apnea was not incurred in, caused by, or aggravated by military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1111, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran seeks service connection for sleep apnea, which he contends began during his first period of active duty service.  Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

During active service, in December 1993, examination of the lungs and chest was normal, no sleep problems were noted, and the Veteran denied frequent trouble sleeping.  The examiner recommended the Veteran stop smoking.  Reserve records reveal that the Veteran reported symptoms of sleep apnea and daytime drowsiness in November 1997.  In November 2001 a private treatment provider diagnosed severe sleep apnea.  The record also reveals August 2008 and August 2013 physical profiles for a sleep disorder and a May 2010 examination for duty status report that notes sleep apnea from a 1997 physical with sleep lab results.

During the May 2016 Board hearing the Veteran testified that his sleep apnea had its onset during his first period of active duty service.  He testified that after his wife's death he found a 2001 private treatment record that indicated his late wife reported that the Veteran snored and stopped breathing during the night since the 1980s.  In an August 2016 statement the Veteran clarified that his late wife's statement was in regards to his time on active duty in Germany during a 1987 military exercise with the Second Armored Division called Reforger.  The Veteran reported that he never slept in a bed during that time, for weeks he would sleep in trucks.  He reported that he slept over the wheel of a truck, in the seat of a truck, and on the ground.  He reported he was moving all hours of the night and day.  In a December 2016 statement the Veteran's stepdaughter reported that after his return from Germany in the 1980s she noticed that the Veteran's sleep habits were inconsistent, that he would snore very loud and would gasp for air.  She reported that after he returned from Korea in 1989 his snoring had gotten worse.  

In November 2016 the VA examiner opined that it was less likely than not that the Veteran's sleep apnea had its onset during his first period of active duty from April 1986 to April 1994, or was otherwise related to that period of service because the symptoms suggestive of sleep apnea were documented in 1997 with diagnosis in 2001.  The examiner reported that enlistment examinations and service treatment records during that period of service were silent for sleep apnea, and that the evidence of record showed that there was no aggravation of this condition by the Veteran's second active duty period or his ACDUTRA and INACDUTRA periods from 2001 to 2014.  

In a September 2017 addendum opinion the examiner reviewed the claims file and opined that it is less likely than not that the Veteran's obstructive sleep apnea had its onset during his first period of active duty from April 1986 to April 1994, or is caused by or a result of that period of service because at separation the Veteran denied trouble sleeping and shortness of breath and the examiner did not suspect or diagnose obstructive sleep apnea.  She reported that the Veteran reported symptoms suggestive of sleep apnea during a 1997 physical and a sleep study was recommended, and that this was between the first and second period of active duty service.  She explained that while the Veteran's spouse and daughter are competent to report symptomatology, they are not medically qualified to make a medical diagnosis or discuss medical nexus.  She explained that sleep apneas can be obstructive or central in origin and that the etiology of sleep apnea is established by sleep study.  The examiner reported that the diagnosis for obstructive sleep apnea is based on objective signs of obstruction on a sleep study, and is not a symptom based diagnosis.  She noted that the earliest sleep study indicated was in 1997 when the symptoms suggestive of sleep apnea were first reported by the Veteran.

Although the record includes lay statements indicating that the Veteran experienced sleep problems beginning in the 1980's, these statements are not competent evidence as to the onset of the currently diagnosed sleep apnea absent a showing of specialized training sufficient to render such an opinion as diagnosis of sleep apnea is a complex medical determination that requires more than mere observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran was not diagnosed with sleep apnea until November 2001, and whether the symptoms he reportedly experienced during service are in any way related to his current disability is a matter that requires medical expertise.  See, e.g., Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the lay statements are not competent medical evidence as to a diagnosis during service or the etiology of the Veteran's current sleep apnea.  See Jandreau, 492 F.3d at 1376-77.

The Board finds the September 2017 VA examiner opinion to be highly probative as the opinion was offered by a medical professional after consideration of the history of the disability including the lay statements regarding the onset of sleep apnea symptoms, and the opinion is supported with a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While sleep apnea was not noted on examination at entry into service in February 2003, the Board finds that sleep apnea clearly and unmistakably preexisted that period of service based on the diagnosis of sleep apnea in 2001.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  The Board also finds that sleep apnea was clearly and unmistakably not aggravated by his second period of active duty.  Service records show no problems related to sleep apnea during this period of service.  In a May 2003 report of medical assessment made in connection with his separation from service, the Veteran stated that his overall health had not changed since his February 2003 medical assessment; he reported no treatment related to sleep apnea and that he had not suffered from any illness for which he had not sought medical care.  After a review of the file the VA examiner in November 2016 opined that there was no aggravation of sleep apnea by the Veteran's second active duty period or his ACDUTRA and INACDUTRA periods.  Thus, the medical and lay evidence indicates that sleep apnea clearly and unmistakably preexisted the Veteran's second period of service and was not aggravated beyond the normal progression during that period of service which lasted less than four months.  As such, service connection based on the Veteran's second period of active duty is not warranted.  

As the most probative evidence is against a finding that the Veteran's current sleep apnea was incurred in, a result of, or aggravated by his military service, service connection for sleep apnea is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea, the doctrine is not for application.   Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for sleep apnea is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


